ORDER
The petition in equity in the nature of quo warranto is granted and the writ shall issue forthwith, provided, however, that the granting of this petition is without prejudice to respondents’ raising in their briefs and at oral argument the issue of whether the members of the Committee on Ward Boundaries hold a public office such as would render them subject to a quo warran-to proceeding. The petitioners’ motion that respondents be enjoined from serving on the said committee pending review of this matter is granted until further order of this court.
This case is specially assigned for oral argument to Tuesday, October 20, 1981 at 9:30 a. m. The petitioners’ brief shall be filed no later than October 8, 1981 and the respondents’ brief shall be filed no later than October 15, 1981. No extension of time for the filing of briefs will be granted.